Citation Nr: 1244192	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic lumbar strain with degenerative changes.

(The matter of the Veteran's claim of entitlement to Chapter 30 educational assistance benefits for an on-the-job training program from January 2006 to January 2007 is the subject of a separately docketed Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to July 1994 and from March 1995 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta in Decatur, Georgia.  Jurisdiction of the Veteran's case is currently with the VA RO in Columbia, South Carolina.

In his July 2009 substantive appeal, the Veteran requested to testify during a personal hearing at the RO before a Veterans Law Judge ("Board hearing").  However, in a September 1, 2009 signed statement, the Veteran indicated that he no longer wanted a Board hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2007, the Veteran submitted his current claim for a rating in excess of 10 percent for his service-connected back disability.  A March 2007 VA examination report reflects x-ray evidence of lumbar spondylosis, stenosis at L4-5, disc space narrowing at L5-S1, and degenerative changes of the sacroiliac joints.  A November 2007 VA clinical record includes his complaint of intermittent back pain with bilateral leg radiation and a weak feeling in his legs, for which an electromyography (EMG) was ordered.  A January 2008 VA record indicates that results of the EMG were normal.  When last examined by VA, in June 2009, the Veteran complained of back pain that radiated to his right leg.  The VA examiner found no clear evidence of lumbar radiculopathy.

Additional clinical evidence, dated from 2010 to 2012, indicates that, in November 2009, the Veteran evidently sustained a back injury in a motor vehicle accident (see April 4, 2012 private treatment record from Pee Dee Orthopaedic Associates, PA).

A February 2010 private operative report shows that the Veteran had a "history of radicular symtoms, left side" and underwent a L4-5 microdiskectomy with hemilaminotomy of L4 to treat a L4-5 left herniated nucleus pulposus.  

An April 4, 2012 Pee Dee orthopedic clinic record shows that the Veteran was seen for complaints of low back and bilateral buttock pain with no significant distal radicular symtoms.  On examination, range of motion was "mildly" limited and neurological test results were normal.  It was noted that, if his symtoms did not improve, a magnetic resonance image (MRI) would be obtained to look for degenerative disc disease changes at the level of L4-5.

Results of an April 2012 MRI include an impression of postoperative changes from past left L4-5 laminotomy and microdiscectomy with mild diffuse symmetric circumferential L4-5 disc bulge with midline posterior annular tear without disc herniation or significant spinal stenosis.  A transitional partially sacralized L5 vertebral body was also noted.

Here, the Board finds that the Veteran should be afforded a new VA examination by a physician to determine the current severity and all manifestations of his service-connected chronic lumbar strain with degenerative changes.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Columbia, South Carolina, dated since January 2010, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Columbia for the period from January 2010 to the present, and from any additional VA and non VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Thereafter, schedule the Veteran for an orthopedic and neurologic VA examination to assess the current severity and all manifestations of his service-connected chronic lumbar strain with degenerative changes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s).  All necessary tests, including x-rays if indicated, should be conducted.

a. The examination of the spine should include range of motion studies.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.

b. The examiner should comment on the impact of the Veteran's service-connected chronic lumbar strain with degenerative changes on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion. 

c. With regard to any neurological disability resulting from the service- connected lumbar disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability. 

d. To the extent possible the examiner(s) should separate all manifestations of the service-connected chronic lumbar strain with degenerative changes from those manifestations attributed to any post-service intercurrent injuries (including in November 2009).  If this cannot be done, the examiner(s) should so state.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


